Citation Nr: 0014537	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  97-20 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an evaluation greater than 20 percent for 
lumbar paravertebral myositis with L5-S1 herniated disc.


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from July 1994 
to April 1995.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which awarded the veteran an increase in the evaluation 
of his service-connected low back disorder to 20 percent 
disabling.  The veteran subsequently perfected an appeal of 
that decision.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the 
appellant's claim.  Initially, the Board finds that the 
appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, he has presented 
a claim that is plausible.  The Board accordingly finds that 
the VA has a duty to assist him in the development of his 
claim.  38 U.S.C.A. § 5107(a).  This duty involves obtaining 
relevant medical reports and examinations where indicated by 
the facts and circumstances of the individual case.  See 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The veteran reports that he has pain in his low back, 
particularly upon prolonged standing and sitting.  It is 
established Court doctrine that, in assigning a disability 
evaluation, the VA must consider the effects of the 
disability upon ordinary use, and the functional impairment 
due to pain, weakened movement, excess fatigability, or 
incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§§ 4.40, 4.45 (1999).  Additionally, the RO evaluated the 
appellant's low back disability under the provisions of 
Diagnostic Code 5293, governing intervertebral disc syndrome 
(IDS).  Pursuant to VA O.G.C. Prec. 36-97 (Dec. 12, 1997), 
this provision involves consideration of range of motion, and 
therefore, the provisions of 38 C.F.R. §§ 4.40 and 4.45 are 
applicable in determining the extent of the appellant's 
disability due to IDS.  However, in the present case it does 
not appear that the RO has considered the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (1999), as they are not 
cited in either the Statement of the Case or the Supplemental 
Statement of the Case provided to the veteran, nor are they 
discussed in these documents.  


Furthermore, the report of the most recent VA examination 
given to the veteran in October 1996, notes that there is 
pain objectively on all movements except right lateral 
flexion and right rotation.  However, the report does not 
indicate passive or active motion, the normal ranges of 
motion for the lumbar spine, the degree to which the 
veteran's reported pain impacted his functional ability or 
whether the lower back was stable, weak, or easily fatigued.  
Hence, it is unclear to what extent, if any, pain has 
restricted the veteran's motion or the functional ability of 
the lumbar spine.  As a result, the Board finds that this 
case must be remanded for another examination to include the 
above noted information.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Arnesen v. Brown, 8 Vet. App. 432 (1995).  
On remand, the veteran should be fully informed that his 
failure to report for his scheduled VA examination will 
result in his claim being denied.  38 C.F.R. § 3.655 (1999).  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should attempt to secure 
copies of all VA outpatient treatment 
records pertaining to the veteran from 
the Mayaguez Outpatient Clinic, in Ponce, 
Puerto Rico, from January 1998, the date 
of the last such request by the VA.

2.  Upon completion of the above actions, 
the RO should schedule the veteran for a 
VA examination of his low back.  The RO 
should also inform the veteran of the 
consequences of failing to report for the 
scheduled examination.  It is very 
important that the examiner be afforded 
an opportunity to review the veteran's 
claims file prior to the examination.  
The veteran's low back disability should 
be examined for degrees of both active 
and passive range of motion and any 
limitation of function of the parts 
affected by limitation of motion of the 
low back.  The examiner should also be 
asked to note the normal ranges of motion 
of the low back.  Additionally, the 
examiner should be requested to determine 
whether the veteran's low back exhibits 
weakened movement, excess fatigability, 
subluxation, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, 
subluxation or incoordination.  The 
examiner should also be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the low back is 
used repeatedly over a period of time, 
such as an eight-hour workday.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion lost due to 
pain on use or during flare-ups.  Also, 
any symptoms of intervertebral disc 
syndrome should be noted, with particular 
attention to indications of sciatic 
neuropathy or other neurological 
findings.

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1999). "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




